DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action in response to the amendment filed on 27 September 2021.  Claims 1, 13 and 17 have been amended.  Claims 3 and 21 have been cancelled.  Claim 22 has been added.  Claims 1-2, 4-20 and 22are currently pending and have been examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.    Applicant's submission filed on 27 September 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1, 2 and 4-12 are system, claims 13-16 are medium and claims 17-21 are system.  Thus, each independent claim, on its face, is directed to one of the statutory 

Step 2A:  Prong 1: Regarding independent claims 1, 13 and 17, the claims as a whole recite the method of organizing human interactions.  The claimed the limitation allows distributing first content items with a selected plurlity of advertisements based on the determined performance of the plurlity advertisement exceed threshold according to the identified the second outlet, which is a method of managing interactions between people. The mere nominal recitation of a generic content server and generic network-based storage devices does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.   These limitation, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components.  That is, other than reciting “by processing system”, nothing in the claimed element precludes the step from practically being performed in the mind.  For example, but for “by processing system” language, the claim encompasses the user simply comparing the monitored performance of advertisement as a from the distributed  a first content items  with a first plurality advertisement via a first outlet  for the processor of identifying  a second outlet to be selected to distribute the selected second content of items through the second outlet based on the determined second content items shares at least one characterstics in common with the first content item .      The mere nominal recitation of a generic a processing system does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.


Step 2A:  Prong 2:  The claims recite additional elements of processor, a memory and communication devices are used for performing the generic functions of disturbing to from, monitoring, determining, identifying and selecting steps.   The processor, memory and communication devices are recited as a high-level of generality (e.g. as a generic computer components performing generic computer functions of disturbing to from, monitoring, determining, identifying and selecting steps) such that it is amount no more than mere instruction to apply the exception using a generic computer components.   Additionally, selecting for distributing advertisement as the result monitored and determined performance of the distributed advertisements amount to insignificant extra-solution activity.   The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (i.e., processor, memory and communication devices). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.   Further, the claimed computer components are recited at a high level of generality and merely invoke as tool to perform as an existing distribution of content with a plurlity of selected advertisement through the second outlet.  Simply ineligible.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the same analysis applies here in Step 2B, i.e., mere instruction to apply an exception using a generic computer components cannot integrate a judicial exception into practical application at Step 2A or provide an inventive concept in Step 2B.  See MPEP 2106.05(f). The claims are ineligible.  The receiving and combining steps are considered routing, conventional and well-understood activity field.  The Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(ii((iv) indicate that mere receipt or receiving  of data over a user interface is a well-understood, routine, and convention fashion when it is claimed in a merely generic matter.  For these reasons, there is not inventive concepts in the claims, and thus the claims are not patent eligible.

Dependent claim 2, these claims recite limitation that further define the abstract idea noted above.    These claims do not contain any further additional limitation per step 2A prong 2. Therefore, they are considered patent ineligible for the reason given above. 
Dependent claims 4 -5 this claim recites limitation that further define the abstract idea noted above. These claims do not contain any further additional limitation per step 2A prong 2.  The claim further recite the limitation of “formatting the first content items in accordance with 

Dependent claim 6 this claim recites limitation that further define the abstract idea noted above. The claim further recite the limitation of “receiving a first plurality of bids from a plurality of inventory buyers, wherein the selecting of the second plurlity of advertisements is further in accordance with the first plurlity of bids” this limitation as drafted covers the use of advertising in exchange for currency and fails within  “method of organizing human activity”  . These claims do not contain any further additional limitation per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above. 
Dependent claim 7 this claim recites limitation that further define the abstract idea noted above. In addition, the claim recites additional element of transmitting and receiving to and from.  The transmitting and receiving is merely adding insignificant extra-solution activity to the judicial exception by receiving the plurlity of bids response to the transmitting of the solicitation (i.e. data gathering) - see MPEP 2106.05(g). These claims do not contain any further additional limitation per step 2A prong 2. Therefore, they are considered patent ineligible for the reason given above. 


Dependent claims 8-12, 13-16 and 18-22 these claims recite limitation that further define the abstract idea noted above.    These claims do not contain any further additional limitation per step 2A prong 2. Therefore, they are considered patent ineligible for the reason given above. 

Reason for overcoming the prior arts
 
Kokernak et al (US Pub., 2008/0059288 A1) discloses facilitating web-based media planning.  Media campaign are recommend based on querying data library and using a targeting goal.	A measure of success of the campaign is determined from responses to the campaign (abstract), tracking the performance of the media campaign [advertisement] (paragraph [0012]), track a performance metric associated with media campaign (paragraph [0017]),  [ within the scope of monitoring a performance of the first plurality of advertisements),  the recommendation engine 102 is able to determine an optimal, preferred, or otherwise suitable or desired media campaign schedule and a list of suitable media outlets by querying the data library 106 using a set of targeting goals input by a client of the platform 100 (paragraph [0027])  and select these media outlets that are compatible with the projected media camping schedule (paragraph [0033]) [within the scope of identifying the second outlet] and the recommendation engine 102 to determine those media outlets that are compatible with the targeting goals (paragraph [0058]) .

Sharma (US Pub., No., 2015/0365711 A1) discloses system and method that provide targeted advertisement to user.  One example is an ad selection controller for a first media that provide content to a user (abstract), track activity of a user over a first media channel [within scope of distributing a first content item with a first plurality of advertisements via a first outlet and monitoring a performance of the first plurality of 

Wittke (US Pub., No., 2018/0063580 A1) discloses systems and methods are presented for modifying scheduled storage of a series as a function of available storage. For example, a media guidance application (e.g., executed on a set-top box) monitors both the viewing progress of previously stored episodes of the series as well as the amount of available storage remaining on a storage device (abstract), Calculate a Threshold Viewing Progress by Processing the Amount of Available Storage with a Series Viewing Function and determine whether the aggregated viewing progress exceeds the threshold viewing progress (Figure 1).
Schaar et al (US Pub., No., 2010/0324988 A1) discloses in an exemplary method, a computing system acquires advertising  performance data from a plurality of independent advertising platform subsystems, aggregates the advertising performance  data based on linking data to form a grouping of related advertising performance data, and transmits data representative of the grouping of related advertising performance data to an access device for presentation in a single graphical user interface view(abstract), for  instance, advertising platform subsystem 110-1 may distribute media content, including advertisements, via a first media outlet such as subscriber television outlet 300 and advertising platform subsystem 110-2 may distribute media content, including advertisements, via a second media outlet such as a mobile phone media network outlet (paragraph [0043]).
None of the above reference either alone or in a combination teach or suggest the corresponding monitored performance or user viewing activity on the first outlets used to identify the secondary outlets to distribute  to the fist content items response to the determining that the performance of the first plurlity of advertisements  exceeds the threshold; selecting a second plurality of advertisements in accordance with the identifying of the second outlet, wherein the second plurality of advertisements is at least partially differentiated from the first plurality of advertisements; and distributing the second content item via the second outlet, wherein the determination that the second content item shares at least one characterstics in common with the first content items comprises:  a determination that the first content item is a first episode of a program and the second content item is a second episode of the pangram; a determination that the first content item is a first episode of a program and the second content item is a second episode of the program; a determination that each of the first episode and the second episode include a same character, and a determination that each of the first episode and the second episode includes a same musician; 


Response to Arguments
Applicant's arguments of 35 U.S.C 101 rejections with respect to claims 1, 2, 4-20, and 22 filed on 25 September 2021 have been fully considered but they are not persuasive.   Applicants’ arguments of with regard 35 U.S.C 101is not persuasive.  The claims are determined based on the given guidelines of 2019 PEG, and the claims found ineligible.  The 35 U.S.C 101 rejection with respect to claims 1, 2, 4-20 and 22 is updated. 
Applicants’ arguments of claim 1 is not directed to an abstract idea is not persuasive.  As indicted above,   the claimed the element as whole  recited the method of organizing human interaction because  the recited invention allows distributing first content items with a selected plurlity of advertisements based on the determined performance of the plurlity advertisement exceed threshold according to the identified the second outlet, which is a method of managing interactions between people.   Thus, the claim recites an abstract idea.    

Applicants’ argument relating to the Enfish are misguided. Enfish is an example of something the courts found not to be abstract. The instant Application lacks the self-referential 
Applicants’ arguments of claim 1 recites significantly more than an abstract idea is not persuasive.  The claims   as whole  recites  the method of organizing human interaction because  the recited invention allows distributing first content items with a selected plurlity of advertisements based on the determined performance of the plurlity advertisement exceed threshold according to the identified the second outlet, which is a method of managing interactions between people.   Thus, the claim recites an abstract idea.    
Applicant’s arguments of the claim 1 recites additional feature that are not well-understood, routine, and conventional activity, such that amended claim 1 amount to significantly more is not persuasive.    The claims do not offer improved computer capability or to improve an existing technology.   At best the claims use of a servers and computers in their ordinary capacity of performing the generic computer functions of   monitoring, distributing, determining and identifying steps that improves availability of content, and simply adding a general purpose computer or computer components to an abstract idea (e.g., a method of organizing human behavior or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See, accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, Fair Waning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).   Further, Examiner respectfully asserts that   outlet   is nothing more than a user equipment’s (i.e., mobile   terminal, desktop, etc.,) that at best connects two parties by providing data. The applicant specification does not describe a bridge server beyond that "The outlet thus serves as a real time information display" at [0057]).   Thus, the claims are ineligible.  

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682